Exhibit 10.2

 

ABBVIE INC.
NON-EMPLOYEE DIRECTOR RESTRICTED STOCK UNIT AGREEMENT

 

On this «Grant_Day» day of «Grant_Month», 201     (the “Grant Date”), AbbVie
Inc. (the “Company”) hereby grants to «First Name» «MI» «Last Name» (the
“Director”) a Restricted Stock Unit Award (the “Award”) of «NoShares12345»
restricted stock units (the “Units”) representing the right to receive an equal
number of Shares on a specified Delivery Date.

 

The Award is granted under the Program and is subject to the provisions of the
Program, the Program prospectus, the Program administrative rules, and the terms
and conditions set forth in this Agreement.  In the event of any inconsistency
among the provisions of this Agreement, the provisions of the Program, the
Program prospectus, and the Program administrative rules, the Program shall
control.

 

The terms and conditions of the Award are as follows:

 

1.                                      Definitions.  To the extent not defined
herein, capitalized terms shall have the same meaning as in the Program.

 

(a)                                 Agreement:  This Restricted Stock Unit
Agreement.

 

(b)                                 Data:  Certain personal information about
the Director held by the Company and the Subsidiary for which the Director
provides services (if applicable), including (but not limited to) the Director’s
name, home address and telephone number, date of birth, social security number
or other identification number, salary, nationality, job title, any Shares held
in the Company, details of all Awards or any other entitlement to Shares
awarded, canceled, purchased, vested, unvested or outstanding in the Director’s
favor, for the purpose of managing and administering the Program.

 

(c)                                  Director’s Representative:  The Director’s
legal guardian or other legal representative.

 

(d)                                 Program:  The AbbVie 2013 Incentive Stock
Program.

 

(e)                                  Termination:  A termination from service
for any reason (including death or retirement) with the Board of Directors of
the Company and all Subsidiaries.

 

2.                                      Delivery Date and Shareholder Rights. 
The “Delivery Date” for Shares underlying the Units is the date on which the
Shares are payable to the Director after the Restrictions on such Units lapse
pursuant to Section 4 below.  Prior to the Delivery Date:

 

(a)                                     the Director shall not be treated as a
shareholder as to those Shares underlying the Units, and shall have only a
contractual right to receive Shares, unsecured by any assets of the Company or
its Subsidiaries;

 

(b)                                     the Director shall not be permitted to
vote the Shares underlying the Units; and

 

--------------------------------------------------------------------------------


 

(c)                                      the Director’s right to receive such
Shares will be subject to the adjustment provisions relating to mergers,
reorganizations, and similar events set forth in the Program.

 

The Director shall receive cash payments equal to the dividends and
distributions paid on Shares underlying the Units (the “Dividend Equivalents”)
(other than dividends or distributions of securities of the Company which may be
issued with respect to its Shares by virtue of any stock split, combination,
stock dividend or recapitalization) to the same extent and on the same date as
if each Unit were a Share; provided, however, that no Dividend Equivalents shall
be payable to or for the benefit of the Director with respect to dividends or
distributions the record date for which occurs on or after the date the Director
has forfeited the Units, or the date the Restrictions on the Units have lapsed. 
For purposes of compliance with the requirements of Code Section 409A, to the
extent applicable, the specified date for payment of any Dividend Equivalents to
which the Director is entitled under this Section 2 is the calendar year during
the term of this Agreement in which the associated dividends or distributions
are paid on Shares underlying the Units.  The Director shall have no right to
determine the year in which Dividend Equivalents will be paid.

 

3.                                      Restrictions.  The Units shall be fully
vested as of the Grant Date; provided, however, that the Units will be subject
to subsections (3)(a), (b), and (c) below (collectively, the “Restrictions”)
until the earlier to occur of the events described in subsection 4(a) or (b).

 

(a)                                The Units may not be sold, exchanged,
assigned, transferred, pledged, or otherwise disposed of.

 

(b)                                Any additional Shares or other securities or
property issued with respect to Shares covered by the Units as a result of any
stock split, combination, stock dividend or recapitalization, shall be subject
to the Restrictions and other provisions of the Program and this Agreement.

 

(c)                                 The Director shall not be entitled to
receive any Shares prior to completion of all actions deemed appropriate by the
Company to comply with federal, state or other applicable securities laws and
stock exchange requirements.

 

4.                                      Lapse of Restrictions.  The Restrictions
shall lapse and have no further force or effect and Shares underlying the Units
shall be settled upon the earlier of the following events (each, a “Delivery
Date”):

 

(a)                                Termination Event.  The date of the
Director’s Termination; or

 

(b)                                Change in Control.  The date of occurrence of
a Change in Control; provided that the event constituting a Change in Control is
a “change in control event” as such term is defined in Treasury Regulation §
1.409A-3(i)(5).

 

2

--------------------------------------------------------------------------------


 

5.                                      Withholding Taxes.  The Director may
satisfy any federal, state, local or other applicable taxes arising from the
grant of the Award, the lapse of Restrictions or the delivery of Shares pursuant
to this Agreement by:

 

(a)                                tendering a cash payment;

 

(b)                                having the Company withhold Shares from the
Shares to be delivered to satisfy the minimum applicable withholding tax;

 

(c)                                 tendering Shares received in connection with
the Units back to the Company; or

 

(d)                                delivering other previously acquired Shares
having a Fair Market Value approximately equal to the amount to be withheld.

 

The Company shall have the right and is hereby authorized to withhold from the
Shares deliverable to the Director pursuant to this Agreement or (to the extent
permitted by applicable law, including without limitation Code Section 409A)
from any other compensation or other amount owing to the Director, such amount
as may be necessary in the opinion of the Company to satisfy all such taxes,
requirements and withholding obligations.  If the Company withholds for tax
purposes from the Shares otherwise to be delivered to the Director, the Director
is deemed to have been issued the full number of Shares underlying the Units,
subject to the Restrictions set forth in this Agreement.

 

6.                                      No Right to Continued Service.  This
Agreement and the Director’s participation in the Program is not and shall not
be interpreted to:

 

(a)                                form a contractual or other relationship with
the Company or its Subsidiaries;

 

(b)                                confer upon the Director any right to
continue in the service of the Company or any of its Subsidiaries; or

 

(c)                                interfere with the ability of the Company or
its Subsidiaries to terminate the Director’s service at any time.

 

7.                                      No Contract as of Right.  The Award does
not create any contractual or other right to receive additional Awards or other
Program Benefits.  Nothing contained in this Agreement is intended to create or
enlarge any other contractual obligations between the Company and the Director. 
Future Awards, if any, and their terms and conditions, will be at the sole
discretion of the Committee.

 

8.                                      Data Privacy

 

(a)                                   Pursuant to applicable personal data
protection laws, the collection, processing and transfer of the Director’s
personal Data is necessary for the Company’s administration of the Program and
the Director’s participation in the Program.  The Director’s denial and/or
objection to the collection, processing and transfer of personal Data may affect
his or her ability to participate in the Program.  As such (where required under
applicable law), the Director:

 

3

--------------------------------------------------------------------------------


 

(i)                                   voluntarily acknowledges, consents and
agrees to the collection, use, processing and transfer of personal Data as
described herein; and

 

(ii)                                authorizes Data recipients to receive,
possess, use, retain and transfer the Data, in electronic or other form, for
purposes of implementing, administering and managing the Director’s
participation in the Program, including any requisite transfer of such Data as
may be required for the administration of the Program and/or the subsequent
holding of Shares on the Director’s behalf to a broker or other third party with
whom the Director may elect to deposit any Shares acquired pursuant to the
Program.

 

(b)                                   Data may be provided by the Director or
collected, where lawful, from third parties, and the Company will process the
Data for the exclusive purpose of implementing, administering and managing the
Director’s participation in the Program.  Data processing will take place
through electronic and non-electronic means according to logics and procedures
strictly correlated to the purposes for which the Data is collected and with
confidentiality and security provisions as set forth by applicable laws and
regulations in the Director’s country of residence.  Data processing operations
will be performed minimizing the use of personal and identification data when
such operations are unnecessary for the processing purposes sought.  The Data
will be accessible within the Company’s organization only by those persons
requiring access for purposes of the implementation, administration and
operation of the Program and for the Director’s participation in the Program.

 

(c)                                    The Company will transfer Data as
necessary for the purpose of implementation, administration and management of
the Director’s participation in the Program, and the Company and the Subsidiary
that served by the Director (if applicable) may further transfer Data to any
third parties assisting the Company in the implementation, administration and
management of the Program.  These recipients may be located throughout the
world.

 

(d)                                   The Director may, at any time, exercise
his or her rights provided under applicable personal data protection laws, which
may include the right to:

 

(i)                                   obtain confirmation as to the existence of
the Data;

 

(ii)                                verify the content, origin and accuracy of
the Data;

 

(iii)                             request the integration, update, amendment,
deletion or blockage (for breach of applicable laws) of the Data; and

 

(iv)                            oppose, for legal reasons, the collection,
processing or transfer of the Data which is not necessary or required for the
implementation,

 

4

--------------------------------------------------------------------------------


 

administration and/or operation of the Program and the Director’s participation
in the Program.

 

The Director may seek to exercise these rights by contacting the Company’s
corporate human resources department.

 

9.                                      No Advice Regarding Grant.  The Company
is not providing any tax, legal or financial advice, nor is the Company making
any recommendations regarding the Units, the Director’s participation in the
Program or the Director’s acquisition or sale of the underlying Shares.  The
Director is hereby advised to consult with the Director’s own personal tax,
legal and financial advisors regarding participation in the Program before
taking any action related to the Program.

 

10.                               Entire Agreement.  This Agreement and the
Program constitute the entire agreement between the Director and the Company
regarding the Award and supersede all prior and contemporaneous agreements and
understandings, oral or written, between the parties regarding the Award. 
Except as expressly set forth herein, this Agreement (and any provision of this
Agreement) may not be modified, changed, clarified, or interpreted by the
parties, except in a writing specifying the modification, change, clarification,
or interpretation, and signed by a duly authorized Company officer.

 

11.                               Succession.  This Agreement shall be binding
upon and operate for the benefit of the Company and its successors and assigns,
and the Director, the Director’s Representative, and the person or persons to
whom rights under the Award have passed by will or the laws of descent or
distribution.

 

12.                               Compliance with Applicable Laws and
Regulations.  The Company shall not be required to issue or deliver any Shares
pursuant to this Agreement pending compliance with all applicable federal and
state securities and other laws (including any registration requirements or tax
withholding requirements) and compliance with the rules and practices of any
stock exchange upon which the Company’s Shares are listed.

 

13.                               Code Section 409A.  Payments made pursuant to
this Agreement are intended to be exempt from or to otherwise comply with the
provisions of Code Section 409A to the extent applicable.  The Program and this
Agreement shall be administered and interpreted in a manner consistent with this
intent.  If the Company determines that any payments under this Agreement are
subject to Code Section 409A and this Agreement fails to comply with that
section’s requirements, the Company may, at the Company’s sole discretion, and
without the Director’s consent, amend this Agreement to cause it to comply with
Code Section 409A or otherwise be exempt from Code Section 409A.

 

To the extent required to avoid accelerated taxation and/or tax penalties under
Code Section 409A and applicable guidance issued thereunder, the Director shall
not be deemed to have had a Termination unless the Director has incurred a
“separation from

 

5

--------------------------------------------------------------------------------


 

service” as defined in Treasury Regulation §1.409A-1(h), and amounts that would
otherwise be payable pursuant to this Agreement during the six-month period
immediately following the Director’s Termination shall instead be paid on the
first business day after the date that is six months following the Director’s
Termination (or upon the Director’s death, if earlier).  For purposes of Code
Section 409A, to the extent applicable, all payments provided hereunder shall be
treated as a right to a series of separate payments and each separately
identified amount to which the Director is entitled under this Agreement shall
be treated as a separate payment.

 

Although this Agreement and the payments provided hereunder are intended to be
exempt from or to otherwise comply with the requirements of Code Section 409A,
the Company does not represent or warrant that this Agreement or the payments
provided hereunder will comply with Code Section 409A or any other provision of
federal, state, local, or non-United States law.  None of the Company, its
Subsidiaries, or their respective directors, officers, employees or advisers
shall be liable to the Director (or any other individual claiming a benefit
through the Director) for any tax, interest, or penalties the Director may owe
as a result of compensation paid under this Agreement, and the Company and its
Subsidiaries shall have no obligation to indemnify or otherwise protect the
Director from the obligation to pay any taxes pursuant to Code Section 409A.

 

14.                               Determinations.  Each decision, determination,
interpretation or other action made or taken pursuant to the provisions of this
Agreement by the Company, the Committee or any delegate of the Committee shall
be final, conclusive and binding for all purposes and upon all persons,
including, without limitation, the Company, the Director, the Director’s
Representative, and the person or persons to whom rights under the Award have
passed by will or the laws of descent or distribution.

 

15.                               Severability.  The invalidity or
unenforceability of any provision of this Agreement shall not affect the
validity or enforceability of any other provision of this Agreement, and each
other provision of this Agreement shall be severable and enforceable to the
extent permitted by law.  To the extent a court or tribunal of competent
jurisdiction determines that any provision of this Agreement is invalid or
unenforceable, in whole or in part, the Company, in its sole discretion, shall
have the power and authority to revise or strike such provision to the minimum
extent necessary to make it valid and enforceable to the full extent permitted
under local law.

 

16.                               Governing Law.  This Agreement shall be
governed by and construed in accordance with the laws of the State of Delaware
without giving effect to any state’s conflict of laws principles.

 

*        *        *

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer as of the grant date above set forth.

 

 

 

ABBVIE INC.

 

 

 

 

 

 

 

By

 

 

 

Richard A. Gonzalez

 

 

Chairman of the Board

 

 

and Chief Executive Officer

 

7

--------------------------------------------------------------------------------

 